Supplement dated July 20, 2011 to the Class R-1, Class R-2, Class R-3, Class R-4 and Class R-5 Prospectus for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011 and June 16, 2011) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. S MALL C AP B LEND F UND Under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following: · Brian Pattinson (since 2011), Portfolio Manager Delete the information regarding Thomas Morabito. S MALL C AP G ROWTH F UND Under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following: · Brian Pattinson (since 2011), Portfolio Manager Delete the information regarding Thomas Morabito. S MALL C AP V ALUE F UND Under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following: · Phil Nordhus (since 2011), Portfolio Manager · Brian Pattinson (since 2011), Portfolio Manager Delete the information regarding Thomas Morabito. MANAGEMENT OF THE FUNDS In the section for Principal Global Investors that begins on page 245, add the following information: Brian Pattinson has been with Principal Global Investors since 1994. He earned a bachelor's degree and an M.B.A. in Finance from the University of Iowa. Mr. Pattinson has earned the right to use the Chartered Financial Analyst designation. Delete the information regarding Thomas Morabito.
